DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to Applicant's remarks and amendments filed on 7/12/2022. Claims 1, 5, and 7-8 are currently amended. Claims 1-8 are pending review in this action. The previous objections regarding the Claims are withdrawn in light of Applicant's amendment to Claims 1 and 5. The previous 35 U.S.C 112 (b) rejections are withdrawn in light of Applicant's amendment to Claims 1, 5, and 7-8. The previous 35 U.S.C 102 and 35 U.S.C 103 rejections are withdrawn in light of Applicant's amendment to Claim 1. New grounds of rejection necessitated by Applicant's amendments are presented below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO 2016/121325 A1) further in view of Choi et al. (US 2018/0342757 A1). In lieu of a machine translation of (WO 2016/121325 A1), all citations in the office action are made in reference to the equivalent US case Yamamoto et al. (US 2017/0324083 A1). 
In Regards to Claim 1:
Yamamoto discloses a lithium ion battery including a positive electrode, a negative electrode, and an electrolyte [0028]. Yamamoto further discloses that the negative electrode has a current collector, and a negative electrode active material layer disposed on the current collector and containing primary particles (negative electrode active material particle, 10) and a binder, wherein the primary particles (negative electrode active material particle, 10) comprise lithium silicate [0034-0035]. Yamamoto further discloses that the primary particles (negative electrode active material particle, 10) include a lithium silicate phase and silicon particles dispersed in the lithium silicate phase [0035], and that a carbon material (electrically conductive layer, 14) is present on its surface (Figure 1, [0071]).  Yamamoto further discloses that the primary particles (negative electrode active material particle, 10) may have a size of between 1-15 µm and the carbon material (electrically conductive layer, 14) may be present in a layer thickness of 1-200 nm (Figure 1, [0066, 0073]).
Yamamoto further discloses that the binder includes at least a first resin, wherein the first resin may be selected from a list including polyacrylic acid and a polyacrylic acid salt [0034]. Yamamoto discloses that the binder comprising a first resin may be used alone or in combination with a secondary binder material [0032-0034]. Yamamoto further provides an exemplary embodiment in Example 4, in which a combination of a first resin and a secondary binder material are used to prepare a negative electrode active material layer [0113]. In the embodiment of Example 4, the negative electrode active material, a first resin, and a secondary binder material are mixed in a mass ratio of 97.5:1.0:1.5 [0113]. Thus, Yamamoto teaches that the first resin may be contained in an amount of 2 mass% or less in the negative electrode active material layer. 
Yamamoto is deficient in disclosing that the negative electrode active material layer contains lithium silicate particles comprising a composite structure, wherein the carbon material is present inside the lithium silicate particles, and an area ratio of the carbon material measured within an area 1 µm inward from a peripheral edge of a cross section of the lithium silicate particles is 0.008% to 6%.
Choi discloses a lithium ion battery (lithium secondary battery) including a positive electrode, a negative electrode, and an electrolyte, the negative electrode having a current collector, and a negative electrode active material layer disposed on the current collector and containing lithium silicate particles (secondary particles, 200) and a binder (Figure 1, [0030-0032, 0041, 0043, 0127, 0133]). Choi further discloses that the lithium silicate particles (secondary particles, 200) comprising a composite structure involving the aggregation of primary particles (110) which comprise a lithium silicate phase (metal compound, 113) and silicon particles coating with a first surface layer (112) which may comprise carbon (Figure 1, [0030-0032, 0041-0042, 0046-0047]). Choi further discloses that the size of the primary particles (110) may be in the range of 0.502-20.2 µm, and the size of the lithium silicate particles (secondary particles, 200) may be in the range of 2-50 µm [0055, 0058]. Choi further discloses that the thickness of the first surface layer (112) may be in the range of 20-100 nm [0054]. Choi further discloses that when such a negative electrode active material comprises lithium silicate particles (secondary particles, 200) including primary particles (110), paths through which lithium ions can move are allowed to increase such that the performance (output, efficiency, rate characteristics, etc.) of the battery can be improved [0015].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the negative electrode active material of Yamamoto to include the primary particles in aggregated form to produce lithium silicate particles having a size in the range of 2-50 µm, as it is known in the art for such lithium silicate particles to be formed by an aggregation of primary particles comprising lithium silicate and silicon particles, as taught by Choi. By doing so, it would provide the skilled artisan with a reasonable expectation in success of increasing the availability of paths through which lithium ions can move, thus improving the overall performance of the battery, as taught by Choi. The skilled artisan would appreciate that upon making the above modification, the limitation of Claim 1 requiring that the negative electrode active material layer contains lithium silicate particles comprising a composite structure, wherein the carbon material is present inside the lithium silicate particles, is met.
Modified Yamamoto does not explicitly disclose that an area ratio of the carbon material measured within an area 1 µm inward from a peripheral edge of a cross section of the lithium silicate particles is 0.008% to 6%. However, upon modification the negative electrode active material is comprised lithium silicate particles having a size in the range of 2-50 µm, which are formed by an aggregation of primary particles having a size in the range of 1-15 µm and have on their surface a layer of carbon material with a thickness in the range of 1-200 nm. The instant claims teaches that the lithium silicate particles (secondary particles) have an average diameter of 10 µm [0085], the primary particles have an average diameter of 3 µm [0086], and the thickness of the carbon material may be between 1-200 nm [0023]. 
Thus, it would be appreciated by the skilled artisan that there is at least one embodiment of modified Yamamoto which would necessarily meet the limitation of Claim 1 requiring that an area ratio of the carbon material measured within an area 1 µm inward from a peripheral edge of a cross section of the lithium silicate particles is 0.008% to 6%, as there would be at least one embodiment which shares the same composition and structure with an embodiment of the instant application.
As such, upon making the above modification all of the limitations of Claim 1 are met.
In Regards to Claim 2 (Dependent Upon Claim 1):
Yamamoto as modified by Choi discloses the lithium ion battery of Claim 1 as set forth above. Yamamoto further discloses in the embodiment of Example 4, the negative electrode active material, a first resin, and a secondary binder material are mixed in a mass ratio of 97.5:1.0:1.5 to form the negative electrode active material layer [0113]. Thus, all of the limitations of Claim 2 are met.
In Regards to Claim 4 (Dependent Upon Claim 1):
Yamamoto as modified by Choi discloses the lithium ion battery of Claim 1 as set forth above. Yamamoto further discloses that the lithium silicate phase has a composition represented by a formula: Li2xSiO(2+x), where 0<x<2 [0025]. Thus, all of the limitations of Claim 4 are met.
In Regards to Claim 5 (Dependent Upon Claim 1):
Yamamoto as modified by Choi discloses the lithium ion battery of Claim 1 as set forth above. Upon modification detailed above in the rejection of Claim 1, the negative electrode active material of modified Yamamoto is comprised lithium silicate particles having a size in the range of 2-50 µm, which are formed by an aggregation of primary particles having a size in the range of 1-15 µm and have on their surface a layer of carbon material with a thickness in the range of 1-200 nm. The instant claims teaches that the lithium silicate particles (secondary particles) have an average diameter of 10 µm [0085], the primary particles have an average diameter of 3 µm [0086], and the thickness of the carbon material may be between 1-200 nm [0023]. 
Thus, it would be appreciated by the skilled artisan that there is at least one embodiment of modified Yamamoto which would necessarily meet the limitation of Claim 5 requiring that an area ratio of the carbon material occupying the cross section of the lithium silicate particles is 1% to 3%, as there would be at least one embodiment which shares the same composition and structure with an embodiment of the instant application. As such, all of the limitations of Claim 5 are met.
In Regards to Claim 6 (Dependent Upon Claim 1):
Yamamoto as modified by Choi discloses the lithium ion battery of Claim 1 as set forth above. Yamamoto further discloses that the carbon material (electrically conductive layer, 14) may be carbon black, acetylene black, ketjen black, graphite, and a mixture of at least two of these materials [0071]. Thus, all of the limitations of Claim 6 are met.
In Regards to Claim 7 (Dependent Upon Claim 1):
Yamamoto as modified by Choi discloses the lithium ion battery of Claim 1 as set forth above. Upon the modification detailed above in the rejection of Claim 1, modified Yamamoto discloses that the lithium silicate particles include an aggregate of a plurality of primary particles (negative electrode active material particle, 10) including the lithium silicate phase and the silicon particles, and the carbon material is present at an interface between the primary particles (negative electrode active material particle, 10) adjacent to each other, inside the aggregate (such as presented in Choi Figure 1). Thus, all of the limitations of Claim 7 are met.

In Regards to Claim 8 (Dependent Upon Claim 7):
Yamamoto as modified by Choi discloses the lithium ion battery of Claim 7 as set forth above. Upon the modification detailed above in the rejection of Claim 1, when the primary particles (negative electrode active material particle, 10) of modified Yamamoto are aggregated to form the lithium silicate particles, the carbon material (electrically conductive layer, 14) on the surface of the primary particles (negative electrode active material particle, 10)  is necessarily present extending linearly on the cross section, from an interior toward the surface of the lithium silicate particles, along the interface between the primary particles (negative electrode active material particle, 10)  adjacent to each other, and an end of the carbon material (electrically conductive layer, 14)  on the surface side of the lithium silicate particles is in contact with the surface of the lithium silicate particles (such as presented in Choi Figure 1). As the lithium silicate particles are comprised of an aggregate of primary particles (negative electrode active material particle, 10), the surface of the lithium silicate particles necessarily is comprised of the surfaces of the primary particles (negative electrode active material particle, 10) which are on the peripheral edges of the aggregate (see Choi Figure 1). As further detailed above, the surface of the primary particles (negative electrode active material particle, 10) is coated by the carbon material (electrically conductive layer, 14), which is known to be an electrically conductive material. As such, all of the limitations of Claim 8 are met.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO 2016121325A1) as modified by Choi et al. (US 2018/0342757 A1), as applied to Claim 1 above, and further in view of Jiang et al. (US 20170179469A1).
In Regards to Claim 3 (Dependent Upon Claim 1):
Yamamoto as modified by Choi discloses the lithium ion battery of Claim 1 as set forth above. Yamamoto further discloses that the binder may be a poly(acrylic acid) or a salt thereof, and further provides that the poly(acrylic acid) salt may be a salt such as poly(acrylic acid)—K, poly(acrylic acid) –Na, or a partially neutralized salt thereof [0034].
Yamamoto is deficient in disclosing that the polyacrylic acid salt is a cross-linked polyacrylic acid lithium.
Jiang discloses a lithium ion battery including a negative electrode (12) having a negative electrode current collector (18) with a negative electrode active material layer (22) disposed thereon (Figure 1, [0016-0017]). Jiang further discloses that the negative electrode active material layer (22) includes a binder which may be selected from a group of binder materials including polyacrylic acid or cross-linked lithiated polyacrylate [0019].
As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the binder of Yamamoto, cross-linked lithiated polyacrylate as taught by Jiang, as it is known in the art to be used as a binder in a negative electrode active material layer for a lithium ion battery, and is further taught by Jiang to be an equivalent substitute for polyacrylic acid. By doing so, all of the limitations of Claim 3 are met.
Response to Arguments
Applicant’s arguments, filed 7/12/2022, with respect to the rejection of Claims 1-8 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Yamamoto et al. (WO 2016121325A1), Choi et al. (US 2018/0342757 A1) and Jiang et al. (US 20170179469A1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724